DETAILED ACTION
Status of Claims
This Office action is in response to the supplemental amendment filed on 07/31/2022. Claims 4-6 and 10-20 have been canceled, and new claims 21-34 have been added. Claims 1-3, 7-9, and 21-34 are allowed.
Response to Amendment/Arguments
The amendment filed 07/18/2022 has been entered. Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 101 and 103 set forth in the previous Office action mailed 04/20/2022. Accordingly, these rejections have been withdrawn. Additionally, in light of applicant’s amendments, the claims are no longer interpreted as invoking 35 U.S.C. 112(f). 
Applicant’s arguments filed 07/18/2022 have been fully considered.
On page 2 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101 because of the amended limitation to “determine and execute a driving maneuver based on the sensor data provided by the second vehicle.” The examiner agrees, and the rejections have been withdrawn accordingly.
On pages 2-3 of the remarks, applicant has further argued that the claims should not be rejected under 35 U.S.C. 103 based on the amended features of the claims. While it is known in the art to “receive an indication of a second vehicle determined to be in a vicinity of the first vehicle and determined to have a view of a blind spot of the first vehicle caused by obstruction” (see at least Brugman et al. (US 2020/0160722 A1) ¶- 54 and FIG. 5), the examiner agrees that the feature of the first and second complexity scores including for each vehicle “a number of vulnerable road users, a number of active vehicles, a number of static obstacles, an occupancy of a free-space grid, a percentage of obstructed motion grid, a position of each of one or more vehicles, and a lane direction of each of one or more vehicles” distinguishes over the prior art. Therefore, the rejections of the claims under 35 U.S.C. 103 have been withdrawn.
Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The closest prior art of record is Attard et al. (US 2015/0178998 A1), hereinafter Attard, in view of Szilagyi et al. (US 2020/0372795 A1), hereinafter Szilagyi, and further in view of Brugman et al. (US 2020/0160722 A1), hereinafter Brugman.
Regarding claim 1:
	Attard discloses the following limitations:
A collaborative perception system for a first vehicle, the collaborative perception system comprising: at least one processor, and at least one memory; and instructions encoded on the at least one memory that, when executed, instruct the at processor to” perform a method. (See at least Attard ¶¶ 83-84.)
“receive an indication of a second vehicle determined to be in a vicinity of the first vehicle.” (See at least Attard ¶¶ 16 and 71-73.)
“compute a first complexity score (CS) based on sensor data collected by the first vehicle, the first CS indicative of an environment surrounding the first vehicle.” (See at least ¶¶ 26-28 and 57.)
“cause the second vehicle to provide, to the first vehicle, sensor data describing the environment surrounding the second vehicle.” (See at least Attard ¶¶ 70-73.)
“and determine and execute a driving maneuver based on the sensor data provided by the second vehicle.” (See at least Attard ¶ 74.)
The following limitations are not explicitly disclosed by Attard, but are taught by Szilagyi:
“receive from the second vehicle a second CS computed from sensor data collected by the second vehicle, the second CS indicative of an environment surrounding the second vehicle.” (See at least Szilagyi ¶¶ 25-26.)
“wherein each of the first CS and the second CS includes, for the first vehicle and the second vehicle respectively: a number of vulnerable road users, a number of active vehicles, a number of static obstacles… a position of each of one or more vehicles, and a lane direction of each of one or more vehicles.” (See at least Szilagyi ¶¶ 23, 26, and 32.)
“determine whether a mismatch between the first CS and the second CS exceeds a threshold; and upon determining that the mismatch exceeds the threshold: cause the second vehicle to provide, to the first vehicle, sensor data describing the environment surrounding the second vehicle to account for the mismatch.” (See at least Szilagyi ¶ 25.)
The combination of Attard and Szilagyi does not specifically disclose to “receive an indication of a second vehicle determined to be in a vicinity of the first vehicle and determined to have a view of a blind spot of the first vehicle caused by obstruction.” However, Brugman does teach this limitation. (See at least Brugman ¶ 54 and FIG. 5.)
Regarding claims 24 and 32:
Claims 24 and 32 are analyzed using the same rationale, mutatis mutandis, as applied to claim 1 above.

None of the references in the prior art of record taken together or in combination discloses “wherein each of the first CS and the second CS includes, for the first vehicle and the second vehicle respectively: a number of vulnerable road users, a number of active vehicles, a number of static obstacles, an occupancy of a free-space grid, a percentage of obstructed motion grid, a position of each of one or more vehicles, and a lane direction of each of one or more vehicles” as recited in claims 1, 24, and 32.
Because none of the prior art references taken together or in combination discloses the remaining elements and features of the claimed invention in combination with the other elements and features of the claimed invention, applicant’s invention overcomes the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662